Citation Nr: 9921279	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-02 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for the residuals of a 
right leg fracture.

3.  Entitlement to service connection for the residuals of a 
right wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1959 to October 1979.

Initially, the Board of Veterans' Appeals (Board) notes that the 
regional office (RO) made a reasonable effort to comply with the 
action requested in the Board's previous remands, and that 
further development is not required.  The issues on appeal are 
therefore ready for appellate consideration.


FINDINGS OF FACT

1.  Disability arising out of hypertension was not shown in 
service or manifest within any applicable one year presumptive 
period thereafter; there is no evidence of hypertension causally 
linked to service.

2.  Disability associated with residuals of right leg and wrist 
fractures were not shown in service and are not currently shown; 
there is no evidence of current disability associated with right 
leg and wrist fractures causally linked to service.


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertension is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for the residuals of a right 
leg fracture is not well grounded.  38 U.S.C.A. § 5107(a).

3.  The claim for service connection for the residuals of a right 
wrist fracture is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that at the time of its previous 
remands, the Board found that to the extent the veteran's claims 
were capable of substantiation, further Department of Veterans 
Affairs (VA) medical examination was warranted.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 80 (1990).  In this regard, the Board 
notes that the RO scheduled appropriate examinations and that the 
veteran was notified at his most recent address of record.  The 
RO also sought assistance from the veteran as to additional 
information that might lead to the location of additional service 
medical records, as the record revealed that there might be 
missing records for the period of 1959 to 1974.  Thereafter, the 
record reflects that the veteran failed to report for his 
scheduled examinations and did not respond to the RO's request 
for additional information.  Consequently, the Board finds that a 
reasonable effort was made to comply with the Board's remands, 
and that further remand of this matter is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) (1998).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and certain chronic diseases such as hypertension become 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation of 
the person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded claim is 
"[a] plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be conclusive 
but only possible to satisfy the initial burden of § 5107(a)."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Mere 
allegations in support of a claim that a disorder should be 
service-connected are not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief by 
a fair and impartial individual that the claim is plausible." 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") has held that, in general, a claim 
for service connection is well grounded when three elements are 
satisfied with competent evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  First, there must be competent medical 
evidence of a current disability (a medical diagnosis).  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence of 
an occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the legal 
presumption that certain disabilities manifest within certain 
periods are related to service).  Grottveit v. Brown, 5 Vet. App. 
91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements of 
a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that 
a condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service continuity 
of symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and post-
service symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service or 
during an applicable presumption period and (ii) present 
manifestations of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, if the issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be submitted 
to make the claim well grounded.  See Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA is 
under no duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107.

The enlistment physical examination in October 1959 revealed no 
abnormalities of the heart, right leg or right wrist.  Blood 
pressure at this time was indicated as 132/72.  There was also a 
reading of 74 while sitting, 100 after exercise, and 76 two 
minutes thereafter.  Service medical records further reveal that 
in November 1975, the veteran's blood pressure was at 124/80, and 
in July 1976, it was 140/100.  At the time of a periodic 
examination in August 1976, it was noted to be 130/84.  In August 
1976, there were again no positive findings with respect to the 
heart, right leg and wrist, although there was a history given as 
to broken bones.  The veteran specifically denied a history of 
high or low blood pressure.  It was also noted that the veteran 
reported sustaining a broken foot and wrist in the past without 
residuals.

Service medical records also reflect that in February 1978, the 
veteran's blood pressure was at 120/84, and that in November 
1978, it was 118/78.  In July 1979, there were readings of 164/94 
and 124/90.

At the time of his retirement examination in June 1979, 
evaluation revealed negative findings with respect to the heart 
and no complaints were noted with respect to the veteran's right 
leg and wrist.  Although the veteran gave a history of broken 
bones, he denied a history of high or low blood pressure, and 
blood pressure at this time was indicated as 124/90.

April 1967 private hospital records from C. G. Hospital reflect 
that the veteran sustained multiple lacerations of the head and 
face and head injury in an automobile accident.

Private hospital records from October 1982 reveal that the 
veteran underwent an operation to relieve pain associated with 
right C6 radiculopathy as secondary to a herniated nucleus 
pulposus.

Private medical records from May 1985 reflect that the veteran 
underwent further surgery for cervical spondylosis with 
radiculopathy, and that he complained of pain primarily in the 
neck and left shoulder.  At this time, the veteran noted a 
history of broken bones in the military, and at the end of May 
1985, there were blood pressure readings of 130/90 and 140/90.

VA medical examination in June 1986 revealed that the veteran 
gave a history of having an onset of periodic neck pain with 
numbness down the left upper extremity about seven or eight years 
earlier.  Due to the persistence of these symptoms, he had an 
excision of a herniated disc at C5-6 in about June 1983, and a 
fusion at C5 and C6 in about May 1984.  The veteran also gave a 
history of sustaining a fracture of the distal right ulnar and 
right fifth metacarpal bone about ten years earlier when he fell 
down, and the fracture was reportedly treated with a cast for 
eight weeks.  At this time, he had no complaints with respect to 
his right forearm or hand.  The veteran further reported having 
fractured his right great toe two years prior to this examination 
when a box fell on his foot.  

Physical examination at this time revealed negative findings with 
respect to each of the lower extremities.  Examination of the 
right forearm and hand revealed no gross deformity.  There was 
also no boney swelling noted about the right distal ulnar or the 
right fifth metacarpal bone.  It was also noted that the veteran 
had normal function and use of the right forearm and hand.  X-
rays of the right hand and wrist revealed bowing of the fifth 
metacarpal which might be due to an old injury.  X-rays of the 
right foot revealed a fracture of the terminal phalanx of the 
great toe with healing.  It was noted that the fracture line 
remained dominant and that the age of the fracture was 
indeterminable.  The overall diagnosis included asymptomatic old 
healed fracture of the distal right ulnar with no residual 
disability, asymptomatic old healed fracture of the fifth 
metacarpal bone with no residual disability, and asymptomatic old 
fracture of the distal phalanx of the right great toe with no 
residual disability.

Additional June 1986 VA medical examination revealed that the 
veteran denied chest pain and that an electrocardiogram (EKG) 
study revealed peaked T waves indicative of right atrial 
abnormality, but otherwise negative findings.  Blood pressure was 
140/88.  

A private discharge summary, dated in April 1988, reflects that 
the veteran was admitted at this time with slurred speech, and 
right-sided weakness and numbness.  Past medical history was 
noted to be negative for diabetes or hypertension, and prior 
surgeries consisted of a cervical laminectomy in 1984 and 1986.  
Physical examination at this time revealed that the chest was 
clear and that the heart had a sinus rhythm without murmurs.  
Neurological examination revealed slurred speech, right facial 
weakness and right sided hemiparesis with slight hyper-reflexia 
and positive Babinski on the right.  There was also pronator 
drift on the right side, and it was believed that the veteran had 
a cerebrovascular accident (CVA) involving the left middle 
cerebral artery.  The final diagnosis was cortical CVA, secondary 
to infarction of the internal capsule, probably thromboembolic, 
etiology undetermined.

A private diagnostic study from August 1988 concluded that there 
was electrodiagnostic evidence of right-sided C5-6 cervical 
radiculopathy and no evidence of other entrapment, including 
thoracic outlet syndrome.  It was further noted that prolonged 
distal latencies and ulnar F-wave and low normal ulnar nerve 
conduction velocity was most likely due to cool temperature of 
the veteran's arm during the examination.

A September 1988 private medical statement from Dr. B. indicates 
that it was his opinion that the veteran did indeed have an 
internal capsule stroke on the left with a right hemiplegia.  At 
this time, Dr. B. was troubled by the veteran's continuing 
weakness and atrophy of the right biceps muscle, and ordered a 
MRI of the veteran at M. Hospital, since it was noted that the 
veteran's spouse worked at that facility.  

H. Hospital records from October 1990 reveal that the veteran had 
severe complaints of pain in the neck and right arm with a C6-7 
distribution, which was confirmed on imaging with magnetic 
resonance imaging (MRI) and computed tomography (CT).  During 
this admission at H. Hospital, the veteran underwent an anterior 
disc excision and interbody fusion at C6-7, with iliac bone 
graft.

A consultation record from H. Hospital, dated in August 1991, 
reflects that the veteran had chief complaints of upper extremity 
paresthesias and discomfort, and his problems were noted to 
include status post surgeries in 1983, 1986, and 1990, a history 
of a stroke in 1987 with minimal right hemiparesis, and 
hypertension.  At this time, the veteran believed he needed to 
have the procedure conducted in 1990 repeated since he continued 
to have persistent symptoms in the upper extremities with 
numbness and pain.  It was also noted that he continued to take 
Vasotec on a daily basis for hypertension, and one daily aspirin 
to prevent stroke.  At this time, the veteran denied chest pain 
and blood pressure was 142/90.  Examination of the extremities 
revealed possible mild right hemiparesis, and the assessment was 
that the veteran was a satisfactory candidate for neck surgery 
with monitoring appropriate for alcohol withdrawal and pulmonary 
complications. 

VA orthopedic examination in August 1991 revealed that the 
veteran's areas of complaint included the right foot, hand and 
leg.  In 1961, the veteran reportedly developed right foot pain 
for which he used a metatarsal bar for three years.  He had 
improvement and no longer used the bar because he did not feel 
that he needed it.  In 1964, he reportedly fell and broke his 
right hand and was casted for a couple of months.  At this time, 
he related that he had good function of the hand.  He also noted 
that he probably had a fracture of his right leg, date unknown.  
The location was the lower part of the leg, and this was casted 
for a couple of months.  He also used crutches, but noted that he 
currently had good function.  

Physical examination indicated that blood pressure was 132/86, 
and that there was no gross deformity of the right hand.  
Neurologically in the lower extremities, deep tendon reflexes 
were 2-3+ on the right and 2+ on the left at the knee.  Straight 
leg raising was possible to 90 degrees bilaterally in the sitting 
position.  Sensation to pinwheel was reported to be slightly 
decreased on the lateral calf, dorsum of the foot, back of calf, 
and lateral heel on the right compared to the left.  
Neurologically in the veteran's upper extremities, deep tendon 
reflexes were 2+ and symmetrical at the biceps, 2+ 
brachioradialis right and 0 brachioradialis left.  Triceps were 
2-3+ on the right and 2+ on the left.  On the thumb and finger, 
sensation to pinwheel was equal on the right and left, but was 
subjectively decreased on both sides.  Ring finger was decreased 
on the left and normal on the right.  Small finger was decreased 
on the right and normal on the left.  X-rays were interpreted to 
reveal negative findings with respect to the right foot and 
tibia, and that there was a healed mid shaft of the small 
metacarpal of the right hand with slight residual bowing.  The 
diagnosis included history of fracture of the right hand and 
tibia without functional impairment, and history of CVA with 
residual sensory impairment involving the right side of the body.

Additional VA medical examination in August 1991 indicated that 
the veteran was taking Vasotec on a daily basis.  The veteran 
denied cardiac complaints and blood pressure was at 142/78.  
Cardiac examination was unremarkable except for relatively rapid 
heart rate at about 90/minute.  Pulses were noted to be excellent 
except for a decrease in the dorsal pedal on the right.  
Extremities were noted to be unremarkable except for slight 
diffuse atrophy of the right upper extremity compared with the 
left.  The diagnosis included status post CVA in 1987, abnormal 
EKG with right atrial enlargement, mild peripheral vascular 
disease with decreased dorsal pedal pulse on the right, and 
controlled hypertension.  

VA psychiatric examination in September 1991 revealed that the 
veteran reported a history of mild hypertension which was 
reportedly controlled with antihypertensive medication.  

A private medical record from R. M. Associates, dated in April 
1992, reflects that the veteran had a history of a 1967 auto 
accident, a stroke in 1988, and four cervical fusions, the most 
recent in 1991.  Postoperatively, it was noted that the veteran 
had persistent weakness in both arms.

At the veteran's personal hearing in May 1992, the veteran 
testified that he was treated for hypertension during service, 
once at Fort Sill, Oklahoma, in 1975, and once at Fort 
Richardson, Alaska, in 1978 (transcript (T.) at p. 2).  On both 
occasions the veteran indicated that he was prescribed the 
medication Vasotec (T. at p. 2).  In 1975, the veteran was placed 
on Vasotec on a temporary basis, but in 1978, he was given this 
medication on an ongoing basis (T. at p. 2).  When the veteran 
retired from the service, he was on this medication (T. at p. 2).  
The veteran indicated that at this time, his blood pressure would 
fluctuate (T. at p. 2).  His spouse indicated that she had 
observed it to vary from readings of 120/80 to 200/100, but 
denied taking the veteran's blood pressure at home (T. at pp. 2-
3).  A couple of weeks earlier, the veteran indicated that his 
blood pressure was at 160/91, and his spouse noted that this 
reading was taken while he was on medication (T. at p. 3).  

The veteran recalled that he fractured his right leg in 
approximately 1976, while stationed at Fort [S]ill with either 
the 36th or 37th Artillery (T. at p. 4).  At that time he was 
participating in a training exercise and fell into a ditch (T. at 
p. 4).  The following day, he was treated at a hospital on an 
outpatient basis and his leg was casted (T. at p. 4).  The 
fracture was just above the ankle and the case was in place for 
eight weeks (T. at pp. 4-5).  Following the removal of the cast, 
it took a couple of days for the veteran to get used to walking 
around (T. at p. 5).  The veteran sustained a fracture of this 
right wrist in approximately 1968, and this fracture also 
required a cast (T. at p. 6).  For this injury, the veteran was 
treated at a private hospital, whose records are unavailable (T. 
at p. 7).  

VA fee basis examination in June 1992 revealed that the veteran 
reported a history of hypertension since 1978, which was 
indicated to be controlled by history and review of some recent 
hospital records.  However, it was noted that he sustained a 
complication of this which was identified as a left cerebral 
vascular accident with mild hemiparesis and a current residual of 
mild difficulties with fine movement of the right hand and a 
history of slight dragging of the right foot when fatigued.  It 
was noted that the veteran had a strong family history of 
cardiovascular disease and hypertension.  By history, it was also 
noted that the veteran had a fracture of the right calcaneus 
and/or ankle in 1976, and that there were no abnormalities on the 
examination.  It was indicated that the veteran had not followed 
instructions to obtain an X-ray of the ankle, and that the only 
abnormality found was minimal weakness dorsiflexion of the right 
foot compared to the left which the examiner believed was a 
residual of the veteran's stroke.  

By history, it was also noted that the veteran had what was 
probably a styloid fracture of the right ulna sustained in 1972 
or 1973, and that except for minimal prominence of the styloid 
process on the right compared to the left, there were no 
objective findings of any residuals or functional loss.  In a 
separate report, Dr. S. noted the veteran's history of blood 
pressure reading usually 140-180/high 80's to low 90's.  The 
veteran further noted that multiple blood pressures at H. 
Hospital during a week long hospitalization earlier in the year 
were all reasonable, the highest being 150/90.  Dr. S.'s 
diagnosis included controlled hypertension, status post left CVA 
with residuals of incoordination of the right hand and minimal 
weakness dorsiflexion of the right foot, healed probable styloid 
fracture of the right ulna without objective residuals, and 
healed fracture by history of the right calcaneus, right ankle, 
or right lower leg without objective residuals.


II.  Analysis

The Board has considered the evidence relevant to all of the 
claims, and first notes that it reveals no current diagnosis of 
or disability with respect to a residual of fracture of the right 
leg or wrist.  Under the case law, it is clear that a fundamental 
element of a well-grounded claim is competent evidence of 
"current disability" (medical diagnosis).  Rabideau v. 
Derwinski, supra; Brammer v. Derwinski, supra.  The Board further 
finds that "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award of 
service connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the Court 
has held, the regulatory definition of "disability" is the 
"...impairment of earning capacity resulting from such diseases or 
injuries and their residual conditions...."  38 C.F.R. § 4.1 
(1998); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Under 
these criteria, "disability" for VA compensation benefit 
purposes is not shown to be present as to the claims for service 
connection for the residuals of fractures to the right leg and 
wrist.

In view of the most recent diagnoses of controlled hypertension, 
the Board finds that the first element of a well grounded as to 
the claim for service connection for hypertension, current 
disability, is established.  See Caluza v. Brown, supra.  The 
veteran's evidentiary assertions are also sufficient to establish 
that he experienced the onset of certain symptoms through his lay 
statements that a lay party is able to establish.  Moreover, for 
purposes of determining whether the claim is well grounded, lay 
evidentiary assertions must be presumed to be true, with 
exceptions not here relevant.  King v. Brown, 5 Vet. App. 19 
(1993).  Thus, the second element of a well-grounded claim, i.e., 
in-service incurrence of a disease or injury, is established as 
to all of the claims on appeal.  See Caluza v. Brown, supra.

In order to establish a well-grounded claim, however, there must 
also be evidence establishing a nexus between the current 
disability and the injury or disease in service, or, in the case 
of presumptive diseases, to a period of one year following 
separation from service.  In this regard, the only evidence 
advanced to support the existence of hypertension, and/or 
residuals of right leg and wrist fracture in service consists of 
the statements and testimony of the veteran and his spouse years 
after service.  Caluza v. Brown, supra.  However, it has been 
held that as a lay person, the appellant lacks the capability to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  See Espiritu v. Derwinski, 
supra.

The Board further notes that although the record reflects that 
the veteran's spouse worked at M. Hospital, it does not reflect 
that she has had any specialized training that would enable her 
to conclude that hypertension was contracted in service.  See 
Black v. Brown, 10 Vet. App. 279 (1997).  Likewise, while the 
veteran is able to establish that he experienced certain symptoms 
during service and that he has manifested continuity of 
symptomatology after discharge, medical evidence is required to 
relate the symptomatology to the most recent diagnosis of 
controlled hypertension and/or residuals of fracture because 
these disabilities are not subject to lay observation.  See 
Savage v. Brown, 10 Vet. App. 488, 495-97 (1997).  To the degree 
that the veteran and/or his spouse have attempted to establish 
the presence of certain specific blood pressure readings in 
service or thereafter via their evidentiary assertions, the Board 
finds that they are not competent as lay parties to establish 
such medical facts with their written or oral testimony.  In this 
regard, the Board must respectfully point out to the appellant 
that the Court has held:

. . . that the connection between what a 
physician said and the layman's account of what 
he purportedly said, filtered as it was through 
a layman's sensibilities, is simply too 
attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Court went on 
to hold that under 38 U.S.C.A. § 5103(a), VA had a duty to inform 
a claimant as to how to complete an application for benefits.  
Id. at 77-80.   In this case, however, extensive efforts have 
been mounted to secure the actual clinical records from the 
periods in question without avail.  To the degree, if any, that 
there remains any obligation to inform the claimant of evidence 
needed to complete an application for benefits, he is advised 
that he must present evidence from a party with actual medical 
expertise to establish the existence of such blood pressure 
readings or a diagnosis of hypertension and he can not establish 
such medical facts with lay assertions.

As for the medical evidence of record, there is no medical 
evidence which relates the veteran's hypertension or any current 
residual of a right leg or wrist fracture to service, or to 
within one year after service.  Although some of the VA medical 
examination reports note the veteran's history of hypertension 
since service, there are earlier statements of medical history 
that deny any history of hypertension, and in any event, it has 
been held that the simple transcription of statements of medical 
history, unenhanced by any comment by a party with medical 
expertise, does not rise to the level of competent medical 
evidence on causation.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  

In addition, although pertinent X-ray reports refer to "old" 
fractures, these assessments can not or do not specify the time 
of origin, and the Court has held that an equivocal medical 
opinion is inadequate to provide the necessary nexus to service.  
See Tirpak v. Derwinski, supra.  Moreover, as indicated above, 
the presence simply of radiographic changes without any 
indication of disabling manifestations would not make the claim 
well grounded. 

Without competent medical evidence demonstrating that 
hypertension and/or residuals of fractures of the right leg and 
wrist were related to service, or, in the case of hypertension, 
was manifested within the presumptive period following discharge 
from service, the Board must find that all of the appellant's 
claims for service connection are not well grounded due to a lack 
of nexus evidence.  As was noted previously, the Board finds that 
the claims for service connection for residuals of a right leg 
and wrist fracture are additionally not well grounded due to a 
lack of medical evidence of a current disability associated with 
the original in-service fractures to the right leg or wrist.

As the Board finds that the appellant has not met the initial 
burden of submitting well grounded claims as to entitlement to 
service connection for hypertension, and residuals of a right leg 
and wrist fracture, the appeal must be denied.  No duty to assist 
the appellant in these claims has arisen.  The RO's adjudication 
of the claims does not constitute prejudicial error.  Grottveit, 
5 Vet. App. at 93; Tirpak, 2 Vet. App. at 611; Sanchez v. 
Derwinski, 2 Vet. App. 330, 333 (error is harmless if it does not 
change the resolution of appellant's claim).  In this context, 
the Board must respectfully point out that the ROs involved in 
this case have made more than reasonable efforts to comply with 
the Board's requests on remand that attempted to develop the 
evidence to substantiate the claim and that would presumably have 
supplied the missing evidentiary links in this matter.   It is 
thus the claimant who clearly bears responsibility for his 
failure to respond to the request for additional evidence or to 
report for scheduled examinations.

When the Board addresses in a decision a question that had not 
been addressed by the RO, as in this case, the question of 
whether the claims are well grounded, it must be considered 
whether the claimant has been given adequate notice of the need 
to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
In this instance, the Board does not find such prejudice because 
the appellant has not met the threshold obligation of submitting 
well-grounded claims.  Meyer v. Brown, 9 Vet. App. 425 (1996).



ORDER

The claims for service connection for hypertension and the 
residuals of fractures of the right leg and wrist are denied as 
not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

